260 F.2d 355
Wesley V. PATTERSON, Appellant,v.UNITED STATES of America.
No. 16096.
United States Court of Appeals Eighth Circuit.
October 1, 1958.

Appeal from the United States District Court for the District of Minnesota.
Richard Meyers, St. Paul, Minn., for appellant.
Fallon Kelly, U. S. Atty., South St. Paul, Minn., and Mr. Kenneth G. Owens, Asst. U. S. Atty., St. Paul, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, on motion of appellee.